Citation Nr: 0937901	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, claimed as being due to metastatic prostate 
cancer, diabetes mellitus, a cyst on the Veteran's brain, and 
residuals of a left ulnar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 through 
November 1945 and from October 1951 through September 1954.  
Thereafter, the Veteran also served as a member of the United 
States Army Reserves, which included periods of active duty 
for training (ACDUTRA).  The appellant is the Veteran's 
widowed spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  This matter has since been 
forwarded to the RO in Pittsburgh, Pennsylvania for further 
handling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the case of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), in cases involving claims of service connection for a 
veteran's cause of death, the appellant must be provided 
notice that consists of:  (1) a statement of the conditions, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a condition that 
is not yet service-connected.

In this case, the appellant was provided a notification 
letter in December 2004.  This letter did not provide a 
statement of the conditions for which the Veteran was 
service-connected at the time of his death.  This letter 
explained, in general terms, that the VA needed "evidence 
showing the veteran [sic] died in service or medical evidence 
showing that the veteran's service connected conditions 
caused or contributed to the veteran's [sic] death."  The 
letter also explained, in additional general terms, that in 
order to support the appellant's DIC claim, the evidence 
needed to show that "the veteran [sic] died while on active 
duty or the veteran [sic] died from a service-connected 
injury or disease."  Given the generic language contained in 
the December 2004 notification letter, the claimant was also 
not adequately advised as to the evidence and information 
required to substantiate a claim for service connection for 
the cause of the veteran's death based on either a previously 
service-connected condition, or a condition that was not yet 
service-connected.  Under the circumstances, the RO should 
provide the appellant with such notice.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the 
appellant explaining, in terms of Hupp 
v. Nicholson, the need for additional 
evidence regarding the claim on appeal.  
This letter should include:  (1) a 
statement of the conditions, if any, 
for which the Veteran was service-
connected at the time of his death; (2) 
an explanation of the evidence and 
information required to substantiate 
such a claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
cause of death claim based on a 
condition not yet service-connected. 
See Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).

2.  After completion of the above 
development, the appellant's claim of 
entitlement to service connection for 
the cause of the Veteran's death should 
be readjudicated.  If the determination 
remains adverse to the appellant, she 
and her representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




